DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,844,923 to Inoue et al. (hereinafter Inoue ‘923).
Regarding claim 1, Inoue ‘923 discloses a suspension arm bushing (see Abstract) provided in a vehicle, comprising: a housing which includes an inner cylindrical part having a hollow axial region and made of a magnetic material (see Figure 3), and an outer cylindrical part (34) arranged coaxially with the inner cylindrical (40) part on a radially outer side of the inner cylindrical part and made of a magnetic material (see col. 4, lines 35-47); a magnetic viscoelastic elastomer (60) arranged in the housing; and coils (50) arranged in the housing and applying magnetic fields to change viscoelasticity of the magnetic viscoelastic elastomer (see col. 1, lines 49-64), wherein the coils include at least two coils (50, 50J), the magnetic viscoelastic elastomer includes first magnetic viscoelastic elastomers (60) arranged at both ends in an axial direction of the housing, respectively, so as to entirely sandwich the coils (see Figure 5 and 10B), and a controller (24) is provided to selectively switch directions of the magnetic fields generated by the coils between the same direction and opposite directions (see col. 7, line 56 – col. 8, lines 20).
Regarding claim 3, Inoue ‘923 discloses magnetic particles of the first magnetic viscoelastic elastomer (60) are arranged parallel to the axial direction of the housing (104, and see Figure 6A-c).
Regarding claim 5, Inoue ‘923 discloses the bushing (18) arranged in a suspension arm (16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US Patent 10,400,841 to Inoue et al. or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent 10,400,841 to Inoue et al.  (hereinafter Inoue ‘841) alone, or in view of Inoue ‘923.
Regarding claims 1, 2, and 5, Inoue ‘841 discloses a dynamic damper provided in a vehicle (2, see Abstract), comprising: a housing (21) which includes an inner cylindrical part (12) having a hollow axial region and made of a magnetic material (see col. 6, lines 56-60), and an outer cylindrical part (11) arranged coaxially with the inner cylindrical part on a radially outer side of the inner cylindrical part and made of a magnetic material (see col. 6, lines 56-60; Figure 6B); a magnetic viscoelastic elastomer (13) arranged in the housing; and coils (14) arranged in the housing and applying magnetic fields to change viscoelasticity of the magnetic viscoelastic elastomer, wherein the coils include at least two coils (14, see Figure 6B), the magnetic viscoelastic elastomer includes first magnetic viscoelastic elastomers arranged at both ends in an axial direction of the housing (13 on top and bottom in Figure 6B), respectively, so as to entirely sandwich the coils (see Figure 6B), and a controller is provided to selectively switch directions of the magnetic fields (see col. 6, lines 46-60) generated by the coils between the same direction and opposite directions. Inoue ‘841 also discloses the magnetic viscoelastic elastomer (13) further includes a second magnetic viscoelastic elastomer (see 13 in Figure 6B between two coils 14) arranged in the housing so as to be sandwiched between the coils (see Figure 6B).
The recitation of “suspension arm bearing” in the preamble has not been given significant weight in this interpretation because it does not appear to add structure to the details of the claimed damping device. It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
In the alternative, if it should be reasoned that the recitation of “suspension arm bearing” should be given patentable weight, it would have been rejected as obvious over Inoue ‘841 in view of Inoue ‘923. Inoue ‘841 discloses all of the details of the dynamic damper, and discloses that the damper is on a vehicle and is able to adjust the physical properties of a magnetic viscoelastic elastomer by applying a magnetic field to the magnetic viscoelastic elastomer in an efficient manner (see col. 5, lines 48-52). Inoue ‘841 does not disclose that the dynamic damper is specifically a “suspension arm bearing.”
Additionally, Inoue ‘923 discloses using a similar dynamic damper to that used in Inoue ‘841. Inoue ‘923 discloses using the dynamic damper (see Figure 1 on a vehicle, and Figure 5) as a bushing on a suspension arm (16). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the dynamic damper of Inoue ‘841 on a suspension in view of the general teaches of Inoue’ 841 and additionally in view of the teachings of Inoue ‘923 in order to help control the viscoelasticity of the various materials better to provide for improved control of the vibrations and adjustability (see col. 5, lines 48-52 of Inoue ‘841), and it is already known by Inoue ‘923 to use similar dynamic dampers. The result of using the dynamic damper on a suspension arm would have yielded predictable results.
Regarding claim 3, Inoue ‘841 discloses magnetic particles (13a) of the first magnetic viscoelastic elastomer (13) are arranged parallel to the axial direction of the housing (see Figure 6B in 13).
Regarding claim 4, Inoue ‘841 discloses magnetic particles (13a) of the second magnetic viscoelastic elastomer (center 13 in Figure 6B) are arranged orthogonal to the axial direction of the housing (see Figure 6B of 13a arranged in 13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on the attached PTO-892 all relates to dynamic dampers or other adjustable suspension bushings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616